 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe ScamInstrumentCorporationandLocal 1031,International Brotherhood ofElectricalWorkers,AFL-CIO.Case13-CA-7097.March 8,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn June 29, 1966, Trial Examiner Stanley N.Ohlbaum issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, The ScamInstrument Corporation, Skokie, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as modified herein.1.Add the following as paragraph 1(d) of theOrder:"(d) In any like or related manner interferingwith, restraining, or coercing employees in theexercise of rights guaranteed them by Section 7 ofthe Act."2.Substitute "WE WILL" for "WE HAVE TAKENSTEPS to" in the first indented paragraph of thenotice.'The Respondent has requested oral argument This request ishereby denied because the record, the exceptions, and the briefadequately present the issues and the positions of the parties3.Add the followingas thefourthindentedparagraphof thenotice:WE WILL NOTin any like or related mannerinterferewith,restrain,or coerceemployees inthe exerciseof rightsguaranteed them bySection 7 of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY N.OHLBAUM, Trial Examiner:This case washeard before me in Chicago,Illinois, on May 2 and 3, 1966,on complaintof GeneralCounsel of the Board'alleging,and answer of Respondent denying, violation of Section8(a)(1) and(5) and Section 2(6) and(7) of the NationalLabor RelationsAct, 29 U.S.C. Sec.151,et seq.,asamended(Act). Allparties appeared and were representedthroughout by counsel or other agent,who were affordedfull opportunity to present their evidence and contentions,file briefs,and propose findings of fact and conclusions oflaw. Subsequent to the hearing, briefs were received fromGeneral Counsel and Respondent,and the latter also filedproposed findings and conclusions.These, together withthe evidence and the parties'contentions,have beencarefully considered.Upon the entire record,2 I make the following:FINDINGS AND CONCLUSIONS1.JURISDICTION; RESPONDENT'S BUSINESS; LABORORGANIZATION INVOLVEDAtallmaterialtimes,Respondent,The ScamInstrument Corporation(Scam, Employer,Respondent)has been and is an Illinois corporation with an office andplaceofbusiness in Skokie, Illinois, engaged inmanufacture,sale, and distribution of electrical panelsystems.During the 12-month representative periodimmediatelypreceding issuance of the complaint,Respondent in the course of its said business operationsmanufactured,sold, and distributed at said plant, productsvalued in excess of $1 million,of which over $1millionworth was shipped therefrom in interstate commercedirectly to States other than Illinois; and during the sameperiod,Respondent also purchased,transferred, anddelivered to its said plant,goods and materials valued inexcess of$1million of which over $1 million worth wastransported thereto directly in interstate commerce fromStates other than Illinois.I find that at all material timesRespondent has been and is an employer engaged incommerce,with its operations affecting commerce,withinthe meaning of Section 2(2), (6), and(7) of the Act.I find that at all material times Local 1031,InternationalBrotherhood of ElectricalWorkers,AFL-CIO (Union),ChargingPartyherein,hasbeen and is a labororganization within the meaning of Section2(5) of the Act.I find that assertion of jurisdiction in this case is proper.'Issued through the Board'sRegional Director for Region 13on December 15, 1965, upon a charge filed by the above Union onJuly'14, 1965 Unless otherwisespecife,-all dates are 1965zTranscript hereby corrected in respect to certain obvious andtypographical errors as listed in Appendix A [not publishedherein]163 NLRB No. 39 THE SCAM INSTRUMENT CORPORATION285It.THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe issues presented are (1) whether Respondentviolated Section 8(a)(5) and (1) of the Act, by unilaterallymodifying a subsisting collective agreement between itselfand the Union and by changing existing terms andconditionsofemployment-viz,reducingthehospitalizationinsurancecoverageprovisionof thecollectiveagreement-withoutcomplyingwithSection 8(d) of the Act and without first notifying theUnion or givingitanopportunity to bargain thereon; and(2) whether the Board may not or should not takecognizanceof this case because of an arbitration provisionin the parties' collective agreement and certain stepstaken by the parties thereunder.B.Facts as FoundAt all materialtimes, allof Respondent's production andmaintenanceemployees at its Skokie plant-excludingguards, outside truckdrivers,engineeringand laboratoryemployees, office clerical and sales employees, employeesrepresentedby labor organizations other than theCharging Party, and foremen, executives and all othersupervisors as defined in the Act-have constituted andconstitutea unitappropriate for the purpose of collectivebargainingwithin the meaning of Section 9(b) of the Act.At all times since at least May 1, 1955, the Union has beenand is the exclusive collective-bargaining representative ofRespondent's employees in said unit with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment.3Effective September 1, 1961, to September 1, 1963, acollectiveagreement existed between the Union andScam'spredecessor,PanellitDivisionofI S I,Incorporated, covering employees at the Skokie plant. It isconceded that Scam succeeded to the Employer'sobligations under thisagreementwhen it acquired theSkokie plant in 1963. This collective agreement (G.C.Exh. 4) contains a provision (article VII and appendix Bthereto) under which the Employer agrees to maintain atits own expense for designated employees employed over120 days, an insurance policy with specified coverages,includinghospitalization,surgical,doctors'bills,diagnostic x-ray and laboratory expenses, major medicalexpenses (to the extent of 75 percent thereof and subject toa $100 deductible), dependents' benefits (premiumspayable by employees), and weekly accident and sicknessbenefits.A new collective agreement (G.C. Exh. 5) wasentered into between the Union and Scam for the periodSeptember 1, 1963, to September 1, 1966,containing aninsurance provision (article VII and appendix B thereto)identical to that in the 1961-63 agreement (G.C. Exh. 4). Inaccordancewithwage-reopenerprovisionsinthisagreement(G.C. Exh. 5), a revised collective agreement(G.C. Exh. 6) was executed for the period September 1,1964, to September 1, 1966, which except for wages is thesame asthe 1963-66 agreement (G.C. Exh. 5), including asubstantially identical insurance provision (G.C. Exh. 6,article VII and appendix B).4Credited testimony of Donald Morrison, midwesterndistrict claim representative of New England Mutual LifeInsurance Company, Scam's groupinsurancecarrier,establishes that insurer issued a group life, accident,hospitalization, surgical,medical, and major medicalinsurance policy covering Scam employees, effectiveJanuary 1, 1964. Review of that policy (G.C. Exh. 8)discloses that it is applicable to certain employees of Scamand their dependents, effective January 1, 1964, andindefinitely thereafter, premiums being payable monthly,and that coverageis inaccordance with the collectiveagreement requirements described above. The policycontains no provisionlimitingpayment under the "basic"(i.e., hospital, surgical, and medical expenses) coverage inthe event of otherinsurancecarried by a Scam employee(or his dependent) or in the event of payment received by aScam employee (or his dependent) under such otherinsurancepolicy.The policycontainsno provisionreserving to the insurer the right to change the coveragesprovided by the policy during the policyterm,although itdoesprovide that upon certain grounds not hereapplicable, the insurer may terminate the policy, upon 30days' notice, at thebeginningof any policy year.Morrison's testimony further establishes that a rider oramendment (G.C. Exhs. 7 and 9) to this policy was issuedeffective February 23 (although initially intended to beeffective as of January 1) and removed on May 18 atScam's request, retroactively to February 23, in practicaleffecterasingthat rider as of its inception.' However, alsoat Scam's request, the same rider was reinstated effectiveJune 3; since then it has continued in effect.As explained by Morrison, corroborated by the policyprovisions, the health portion of the policy has twocomponents: (1) a "basic" coverage for hospital, surgical,and medical expenses; (2) a "major medical" coverage forexpenses not included in the "basic" coverage, over andabove a 25-percentcoinsurancecontributionby theinsured employee plus a $100 deductible charged againsthim.6 Prior to institution of the rider in question, the Scampolicy containeda "non-duplicating" insurance benefitpayment provision (in effect requiring deduction frombenefit payments under the Scam policy of insurancebenefit payments received by the employee under anotherinsurance policy) applicable only to "major medical" butnot to "basic" coverage. The effect of the rider was at leasttomodify the existing coverage to the extent of adding a"non-duplicating"provisionwithregardtoScamemployees' "basic" coverage. Morrison conceded that therider thus "did affect the benefits payable under thiscontract [of insurance]." Respondent's counsel likewiseconceded at the hearing that the rider "affected the basicbenefitspayablebothtoemployeesand theirdependents." As indicated by Morrison, prior to the riderif a Scam employee covered by another insurance policy9Admitted in Respondent's answerThe only difference is that in the revised(ie , 1964-66)collective agreement(G C. Exh 6,appendix B),the employees'premium payments for dependents are increased approximately30 percent The coverages and benefits are identical5Nevertheless, according to Morrison,claims had meanwhilebeen processed under the February 23 rider The record indicatesthat the May 18 retroactive removal of the February 23 riderresulted in recomputation and adjustment of such interim claims,as in the case of Scam employee Thelma Adams involving adifference of $300-$400 The record also shows the existence ofan unresolved grievance by Thelma Adams, presumably involvingan alleged underpayment of insurance benefits under the groupform (Resp Exhs 1-A and -B; G C Exh 1(b))6Under the collective agreement, Scam pays the employee'sentire insurance premium except the portion if any pertaining tothe employee's dependent(s), which is paid by the employee toScam fortransmittalto the insurer 286DECISIONSOF NATIONALLABOR RELATIONS BOARDreceived$1,000 under thatother policy inconnection witha loss covered to the extentof $500 by the Scam policy, theScam insurer would have paid the Scam employee $500;whereas under the rider the Scam insurer would in suchcase? pay nothing to the Scam employee.The operation ofthe rider was illustrated through Morrison's testimonydealing with the actualcases of ScamemployeesJeffrey(Jeffery),Jorgensen,and Siegert.Morrison's testimonyand the insurer's claim paymentworksheetspertaining toScam employeeJeffrey's June 24to August 28 claim showthat prior to the riderJeffrey wouldhave been paid grossbenefitsof $723.90 (less the 25-percent coinsurancecontribution and $100 deductible applicable to the "majormedical" portionthereof)under theScam policy forcoverage benefits,whereas in viewof therider he was paidonly $126.40; thedifferencebeing attributable to existenceofanotherpolicyheldby Jeffrey,regardedas"duplicating,"payment underwhich therider required bedeductedfrom the Scam insurer'spayment to theemployee.Similarly, inthe case of the August 20 toSeptember14 claim ofScam employee Jorgensen, thelatterwaspaid $137.40 by the Scaminsurer under therider, whereas without the rider she would have been paid$266.40;and Siegert was paid $65 after the rider, asagainst$162.50 she would havebeen paidbefore therider." 9The riderin question(G.C. Exhs. 7and 9) states that itwas "Addedto and made a partof the Group Policy" byagreement"between the InsuranceCompany and thePolicyholder [Scam]," as an"Amendment to be attachedto and madepart of Group Policy" andis "to be attachedtoand made a part of certificates issued[toScamemployees] "under the grouppolicy.Designated as a"Provisionfor Co-ordinationof BenefitsUnder the GroupPolicyWith OtherBenefits,"the rider requires "basic"coveragesof the policy to be reduced to the extent ofpaymentsreceived by employees (or their covereddependents)under other applicable insurance coveragesafforded by otherpolicies.There isneither evidence,contention,nor indication, thatany ofthe employees forwhosebenefit theinsurer had expressly agreed under theterms of the grouppolicy (G.C. Exh 8, p. 1) "to pay thebenefitsprovided for herein," or their unioncollective-bargaining representative, was at any time in anywayconsulted or informedof therider orof theintention torider thepolicy, prior to theridering itself.Morrison'screditedtestimony thatthe policywas ridered at Scam'srequest is undisputed.UnionBusinessRepresentativeDeVito testifiedcredibly and without contradiction that he first becameaware of the rider on May 3 or 4 upon receipt of aninsurance payment shortage complaint from a Scamemployee. At no time prior to then had he or the Unionbeen apprised by Scam in any way that the policy hadbeen amended or that amendment was in contemplation.When,after receipt of the employee complaint,DeVitowent to the plant on May 5, he was given a copy of therider by a Scam employee, who apparently exhibited alack of understanding of it other than that it had beendistributed around February 28. Finding that the ridercomprised a change in existing insurance benefits underthe collective agreement,DeVito took the matter up withQuay Saylor,Respondent'ssupervisoryagentandmanager of manufacturing services,indicating to him thattheCompany had thereby unilaterally changed andviolated its collective agreement(G.C. Exh.6, article VII,appendix B, and article VIII,section 1).Saylor stated hewas unaware of the rider or the reason therefor,that theCompany would make up any shortages,and that it wouldbeunnecessarytofileanygrievance.Furtherconversations between DeVito and Saylor later in May andin June were to the same effect,with Saylor ascribing thedelay in disposition to the insurance carrier.10On July 29,the chief steward received a letter from Saylor, as a resultof which the former filed a grievance on June 30(as well asinmid-July and August)in order to set forth the Union'sposition.The foregoing testimony by DeVito wasuncontradictedi i and is credited.Each of the collective agreements(G.C. Exhs. 4, 5, and6) also contains an identical grievance and arbitrationprovision,establishing a conventional three-step grievanceprocedure (article II, section 2) and providing(article II,section 3) that in the event grievance is unavailing thematter "may,at the request of either party" be arbitrated.On July 16, union counsel directed a letter (Resp.Exh. 1-A) to Respondent's counsel in the matter of the"Grievances of Irene Schliephake and Thelma Adams,"indicating he proposed to request appointment of anarbitrator by the Federal Mediation and ConciliationService,which he did on July 21 specifying the issuetherein as "Refusal of Company to pay hospitalizationbenefits in full,as required by provisions of CollectiveBargaining Agreement,to Irene Schliephake and ThelmaAdams, employees" (Resp. Exh. 1-B). On August 4, unioncounsel designated its order of choices of arbitrators (Res.Exh. 1-C),followedby the Federal Mediation andIAt any ratein the absence of a "non-duplicating"provision inthe otherpolicy of insurance For an illustrationof the type ofproblem encounteredwhen two ormore insurance policiescontain"non-duplicating,""excess insurance,"or similarprovisions,see DavisYarn Co. v. Brooklyn Yarn Dye Co,293 N Y236, wherein the court pointed out that a conclusion that becausea loss was coveredby two policiesthe insured could recover uponneither,is untenable in principle,since the moment either policyis held to beunenforceable the reason for invalidating the otherpolicyceases to exist It has also been cautioned that conflictingprovisionsin differentpolicies, if enforced literally,might resultin cancelling all insurance afteroccurrence of the very perilinsured againstGordon v Franklin Fire Ins Co ,262 App Div328, 28 N Y S 2d 480s It is thus apparent,for example,that,prior to the ridering ofthe Scam policy,a hospitalizedScamemployee incurring "majormedical" expense for which he was not fully reimbursed in viewof the 25-percent coinsuranceand $100-deductible provisionsunder the Scam policy, could utilizeanother existing insurancepolicy(bought by premiums paid by him or for him,but at any ratenot paid by Scam) to avoid or minimize such noncoveredexpenses,but that, after the ridering of the Scam policy,such lossavoidance or reduction appears for practical purposes to havebeen foreclosed,notwithstanding the employee'spayment ofpremiums on such other(non-Scam) policy In such case,itmighteven be said that the employee, unable to obtain the advantage ofinsurance benefits for which he paid, was in a sense paying thepremium (or perhaps more than the premium) on the Scam policywhich Scam was obligated to pay under the collective agreement"Respondent'smotion at the conclusion of the case, to strikefrom the record Mornson's testimony pertaining to "cost ofinsurance," upon which decision was reserved,is denied10 Itwill be recalled that Respondent on May 18 erased therider retroactively to February 23, but on June 3 reinstated therideri iSaylor did not testify,nor was hisfailure to do so explained;nor did Respondentcall any witnesses THE SCAM INSTRUMENT CORPORATION287Conciliation Service's appointment on August 11 of DavidDolnickasarbitratorof"Disputeinvolving:Hospitalization Benefits-I. Schliephake and T. Adams."(Resp. Exh. 1-D) After requesting the parties on August 12to agree on a date for arbitration (Resp. Exh. 1-E) and onAugust 19 fixing September 22 for that purpose (Res.Exh. 1-F), Arbitrator Dolnick on September 15 at the"joint request" of the parties adjourned the arbitration toOctober 19, requesting the parties to "advise me as soonas you can whether you will proceed with this arbitration"(Resp. Exh. 1-G). A month later, on October 15, Dolnick,again at the joint request of the parties, adjourned thearbitration "without a date pending the disposition of thematter[i.e.,thechargeresulting in the instantproceeding] now before the National Labor RelationsBoard," requesting the parties to "advise me as soon asyou can if you desire to proceed with the arbitrationhearing" (Resp.Exh. 1-H).On December 24, unioncounsel directed a letter (Resp. Exh. 1-I) to Respondentpertaining to "Grievances of Robert Jeffery and PaulineJorgensen," suggesting they be consolidated with thepending grievances of Schliephake and Adams. There isno indication of response to this letter. On February 15,1966, Respondent's counsel wrote Arbitrator Dolnick, inresponse to the latter's status request (regarding theSchhephake and Adams grievances) that "the matter isalso pending before the NLRB and a hearing is set oncharges filed against the company for March 3, 1966. It ismy understanding that this case is carried on your docketpending notification by both parties that the matter hasbeen resolved or by notification that the parties wish tocontinuewith the arbitration. Our client, The ScamInstrument Corporation, has no control over this mattersince the request for arbitration was made by the union tothe FMCS [Federal Mediation and Conciliation Service]."(Resp. Exh. 1-J) The parties stipulated at the hearing thatno change in status has occurred since this February 15,1966, letter of Respondent's counsel to Dolnick, nor,indeed, since Dolnick's October 15 letter to the parties. Noarbitration hearing has ever been held or commenced.C. TheParties' ContentionsGeneral Counsel and the Charging Party contend thatRespondent's unilateral imposition of the rider to itsemployees'groupinsurancepolicyunderthecircumstances described was in violation of Section 8(a)(5)and (1) of the Act since not in compliance withrequirements of Section 8(d) of the Act, and since inviolation of the collective agreement and Respondent'sbargaining obligation. General Counsel and the ChargingParty further contend that the provisions of the collectiveagreement and the parties' resort to the grievance andother steps described are not a bar, as matter of law ordiscretion, to the prosecution of the instant proceeding.With regard to the ridering of the policy, which isundisputed, it appears to be Respondent's contention thatithad the legal right to institute the rider unilaterally,since under the rider an "employee's total [insurance]entitlement [under non-Scam as well as Scam coverage].would not exceed the amount actually expended forhealthcare"(Resp.brief,p. 2).Conceding that"respondent ... is and was under an obligation to see thatthe benefits called for in Appendix B of the collective-bargaining agreement were and are provided"(id.,pp. 3-4), Respondent urges that "The method by whichthese benefits are to be provided ... remains a decision ofmanagement ... respondent, in good faith, presumed thattheprovisions of the collective-bargaining agreementpermitted the modification of the insurance contract byincluding the rider ...."(id.,p. 4) Respondent furthercontendsthatthecollectiveagreementrequiresarbitration of thismatter, it being one of "contractinterpretation," that the parties invoked that precedure,and that therefore this proceeding is barred or at any rateshould not be entertained by the Board as a matter ofdiscretion. Respondent urges that the Board should deferto arbitration herein as "less complicated," and that not todo so "will tend to preempt the process of arbitration andlessen itsusefulness in the settlement of labor-management disputes."(Id.,p. 5) Finally, Respondentcontends that its obligation to bargain with the Union wassatisfied by its willingness to arbitrate.D.Concluding Findingsand Rationale1.Respondent's unilateralmodification of the collectiveagreementEffective September 1, 1964, Scam entered into a 2-yearcollective agreement with the Union, in effect constitutinga continuation of prior agreements in previous years.Article VII of the agreement states:ARTICLE VIIINSURANCEDuring the term of this Agreement, the Company willmaintainfortheemployeescoveredby thisAgreement, who have been employed 120 days, aninsurancepolicy with a reputableinsurancecompanywithcoveragesandprovisionssetforthinAppendix "B" of this Agreement. The total premiumfor this insurance coverage shall be paid for entirelyby the Company.Pursuant to this requirement (and that of the precedingcollectiveagreement)and the insurancecoveragesspecified in appendix "B" to the collectiveagreement,Scam supplieda group insurancepolicy to the employeesin theunitaffected by the collective agreement. Neitherthe collectiveagreementnor appendix "B" thereto nor thegroup insurance policy in any way indicates thatemployees who are otherwise insured are exempt from theinsurancebenefits of the collectiveagreement,or that the"basic" coverages to be afforded thereby or under thegroup insurancepolicy are inapplicable to such otherwiseinsured employees, or that the collectiveagreement orgroup insurancepolicy "basic" coverages are to beapplied discriminatorily or inanymannerdifferentlyagainstotherwise insured employeesthanagainstemployees not otherwise insured.Article VIII, section 1 of the collectiveagreementprovides:ARTICLE VIIIGENERAL PROVISIONSSection 1. Saving Clause: All benefits affecting theemployees covered by this Agreement presently ineffect, and which are not definitely referred to or 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanged herein, shall remain in effect during the lifeof this contract.12Notwithstanding these requirements of the collectiveagreement, Respondent on February 23 unilaterally andwithout prior notification to or consultation with the Union,placed into effect a modifying rider to its employees'existinggroup insurance policy and the coverages affordedthereunder, to the effect that there would thereafter bededucted from the theretofore fully payable "basic"benefits of the policy, sums received by employees underother applicableinsurancepolicies held by employees andnot involving Scam. When this rider came to the attentionof the Union and it complained to Scam about it, Scam onMay 18 removed the rider retroactively to its February 23inception date, with recomputation and adjustment ofbenefitson claimspaid in theinterim.However, on June 3,again without notice to or consultation with the Union,Scam unilaterally reimposed the same rider. That thisrider effected a substantial change in policy benefits, andthereforein a termand condition of employment,13 is notopen to doubt.14 15Not only was Respondent's obligation clear to supplyinsurancebenefits in accordance with the requirements ofthe collective agreement, without distinction betweenemployees not otherwise insured and those otherwiseinsured,but,having supplied employees with thecoverages set forth in the group policy, Respondent wasnot at liberty-either under article VII or article VIII,section 1, of the collective agreement-to withdraw ormodify that coverage. Respondent also had the furtherobligationunder the collective agreement not to actunilaterallyinthepremises,withoutnotifyingorconsulting with the Union.Ifind that Respondent'sunilateralimposition onFebruary 23 and its subsequentunilateral reinstatementon June 3 of the rider in question were in violation of itssubsistingcollectiveagreementwith the Union and itslegalobligation to bargain with the Union as thedesignated exclusive collective-bargaining representativeof itsunitemployees.16Inamplifictionoftherequirement to bargaincollectively imposed by Section 8(a)(5) of the Act,Section 8(d) provides,in material part:1dAs indicated above, this provision was the same as that in theprior collective agreements, as were article VII and appendix"B", andtheunrideredinsurance benefits affecting the unitemployees were in effect at the time of and unchanged by theSeptember 1964 collectiveagreement" Inland Steel Company,77 NLRB 1, enfd. 170 F 2d 247(C A. 7), cert denied 336 U S 960,W WCross & Company,Inc,77 NLRB 1162, enfd 174 F 2d 875 (C A 1)" Respondent appears to take the position that since theinsurance benefits required by Appendix "B" of the collectiveagreement"were in effect before and after" the rider, the ridereffected no change therein. (Resp brief, p 5, paragraph 3) If thisisRespondent's contention, then it is to make things that aredifferent appear to be the same If the insurance coverageremained the same after as well as before the rider,then-contrarytotheexplicit,creditedtestimonyofMorrison-the rider was pointless and had no effect It also wouldhave been pointless, in that event, for Respondent to reinstate therider on June 3 after having withdrawn it on May 18 There can beno doubt that the rider deprives otherwise insured Scamemployees of cost-free insurance benefits supplied by Scamunder the collective agreement to employees who are nototherwise insured It is difficult to see how the relations between aScam employee and his personal insurer have any bearing uponFor the purposes of this section, to bargaincollectively is the performance of the mutualobligation of the employer and the representative ofthe employees to meet at reasonable times and conferin good faith with respect to wages, hours, and othertermsandconditionsofemployment, or thenegotiation of an agreement,or any question arisingthereunder . . . . Provided, That where there is ineffect a collective-bargaining contract ... the duty tobargain collectively shall alsomeanthat no party tosuch contract shall terminate or modify such contract,unlessthepartydesiring such termination ormodification-(1)serves a written notice upon the other party tothe contract of the proposed termination ormodification sixty days prior to the expirationdate thereof. . . ;(2)offers to meet and confer with the other party forthe purpose of negotiating a new contract or acontract containing the proposed modifications;(3)notified the Federal Mediation and ConciliationService ... and simultaneously therewith notifiesany State or Territorial agency established tomediateand conciliatedisputes . . . ."[Emphasis supplied.]There can be no question, and there is no contention, herethatRespondent wholly omitted to comply with theserequirements of the Act. I find that Respondent'sunilateral imposition on February 23 and its subsequentunilateral reinstatement on June 3 of the rider were also inviolation of the requirements of Section 8(d) of the Act.Kinard Trucking Company, Inc.,152 NLRB 449.Respondent's contention that it is to be freed of theconsequences of its unilateral actions because-accordingto itsapse dixiton brief-it "in good faith, presumed thatthe provisions of the collective-bargaining agreementpermitted the modification of the insurance contract byincluding the rider" (Resp. brief, p. 4), cannot beaccepted. Action taken in ignorance of the law, even ingood faith, is no defense to violation of the Act.ErieRegister Corp. et. al. v. N.L.R.B.,328 F.2d 723, 727the nature or extent of Scam's contractual obligation to provideinsurance under the collective agreementUnlike the situation as viewed by the dissenting Boardmembers inWestinghouse Electric Corporation,156 NLRB 1080,the actual operation of this rider, as demonstrated in thetestimony of Morrison, establishes that its effects cannot beregarded as de minimis As indicatedsupra,fn 8, otherwiseinsured employees were, at the very least, by virtue of the rider,stripped of the possibility of applying benefits received by themfrom another insurer upon another policy for which suchemployees were themselves paying premiums, toward reductionof the incomplete coverage afforded by the "major medical"portion of the Scam group policy, i.e , the 25-percent coinsurance"contribution" and the $100 deductible charged against the Scamemployee's benefits under the Scam policy It is a matter ofcommon knowledge that individuals purchase more than oneinsurance policy to avoid or minimize just such losses orinadequate benefits resulting from coverage lacunae of this typeFurther incontrasttoWestinghouse,the change effected by therider was imposed by Respondent itself1bCfCentury Papers, Inc,155 NLRB 358,C & C PlywoodCorporation,148 NLRB 414,CloverleafDivisionof Adams DairyCo, 147 NLRB 1410,1415 THE SCAM INSTRUMENT CORPORATION(C.A.3);N.L.R.B. v. Clearfield Cheese Co., Inc.,322 F.2d89, 93 (C.A. 3);Taylor Forge & Pipe Works v. N.L.R.B,,234 F.2d 227, 231 (C.A. 7), cert. denied 352 U.S. 942;OldKing Cole, Inc. v. N.L.R.B.,260 F.2d 530, 532 (C.A 6).... the statutory protection extended to a blamelessemployee is a firm and clear guarantee, not one whichconstantly varies with the correctness of the employer'sopinion or with accuracy of his sources of information."N.L.R.B. v. Industrial Cotton Mills,208 F.2d 87, 91(C.A. 4), cert. denied 347 U.S. 935. Furthermore, unilateralchanges in terms and conditions of employment constituteviolation of the bargaining obligation even in absence of'bad faith.N.L.R.B. V. Benne Katz, etc., d/b/a WilliamsburgSteel Products Co.,369 U.S. 736, 742-743. Nor is theremerit to Respondent's contention that, under thecircumstances shown and further to be discussed, itsobligation to bargain with the Union was satisfied by itsalleged willingness to arbitrate."I find and conclude that by its unilateral imposition ofthe rider on February 23 and its reinstatement thereof onJune 3, Respondent violated Section 8(a)(5) and (1) of theAct.''N.L.R.B. v. Crompton-Highland Mills, Inc.,337U.S. 217;N.L.R.B. v. Benne Katz, etc., supra,742-743;Sioux City Bottling Works,156 NLRB 379.2.The arbitration contentionTheparties'collectiveagreementcontainsaconventional three-stepgrievanceprocedure and aprovision (article II, section 3) that if that fails "the mattermay,at the request of either party" [emphasis supplied]be arbitrated. This is thus a permissible, not a required,procedure under the collective agreement.'9 The recordestablishes that under this procedure an arbitrator wasappointed specifically with reference to the unresolvedgrievances of employees Schliephake and Adams only.There is no evidence that at any time any matter otherthantheseindividualgrievancesofemployeesSchliephake and Adams was tendered for arbitration. Thecomplaint in the instant proceeding is not limited to (nordoes it even mention) those particular grievances; on thecontrary, it pertains toallunit employees and deals withvarious alleged violations of the Act relating not merely toall of the unit employees but involving execution of theBoard's responsibility to enforce the Act in the public17Although this might be indicative of a preference of forum, itwould hardly bear on Respondent's motivation CfMiranda FuelCompany, Inc, 140 NLRB 181, 190, fn 22(enforcement denied onother grounds 326 F.2d 172(C.A. 1)).'dRespondent's proposed Findings of Fact"1" and"2" and itsproposed"Conclusionsof Law" (Resp brief,p 6) are accordinglydisallowedisThere is no evidence that the parties,or either of them, haveagreed to be bound by arbitration or have executed the usualarbitration submissions or consents preceding arbitration. Atbest, or worst,the two grieving employees started to invoke anarbitration procedure which they(as well as Respondent)have notseen fit to pursue Such action,or more accurately,perhaps,passivity,has been regarded as not barring action by the BoardN L R B v Thor Power Tool Company,351 F 2d 584,587(C.A. 7)The Board has not eschewed exercise of jurisdiction merelybecause a party had a contractual right, as distinct from duty, toarbitrateCloverleafDivisionof Adams Dairy Co.,147 NLRB1410, 1414,fn14,Milk Drivers&Dairy Employees,Local546,Teamsters(MinnesotaMilk Co),133 NLRB 1314,enfd. 314 F.2d761 (C A.8),NewspaperGuild of Buffalo, Local #26, AmericanNewspaper Guild (Niagara Falls Gazette Publishing Corporation,)118 NLRB 1471.Section 10(a) of the Act explicitly provides that289interest-matters not tendered for arbitration, if, indeed,they effectively could be.20The processing of the indicated specific grievances ofemployees Schliephake and Adams through the grievanceand arbitration process if in no way preclusive of, a bar to,or inconsistent with, prosecution by the Union-to saynothing of General Counsel-of the vindication of therights of all employees to relief from the effects ofRespondent's described unilateral actions in violation ofthe Act.21 Moreover, there suggests itself a doubt as to theefficacy, under the circumstances, of the grievance-arbitration procedure even so far as individual grievantsSchliephake and Adams are concerned, since there is noindication that Scam's insurer is a party to the proposedarbitration or that it has agreed to be bound by theoutcome. Furthermore, there is no persuasive showing ofreal intention or desire on Respondent's part to pursuearbitration evenas tothose particular grievances. Thus, asrecently as February 15, 1966, Respondent's counselwrote the arbitrator-much of whose correspondence withcounsel for the parties, as shown in the record, appears tohave been devoted to an endeavor to ascertain whetherthey really wanted to proceed to arbitration-that thematter was pending before the Board, further indicating ittobe Respondent's "understanding that this case iscarried on your docket pending notification by both partiesthat the matter has been resolved or by notification that,he parties wish to continue with the arbitration" and thatScam "has no control over this matter since the requestfor arbitration was made by the union ...." This hardlyconnotes determination by Respondent to pursue thearbitration routewhich it currently hereinsistswasrequired to be or at least should have been pursued.22Furthermore, since not only the parties but the arbitratorhimself have deferred to the Board herein, there is noreason, all other circumstances being considered, why theBoard should not expeditiously proceed to definitivedetermination of the basicissuesupon the merits.23Respondent urges on brief that the matter before thearbitrator was one of "contract interpretation," requiringor at least favoring arbitration as a forum; that sincearbitration here would be "less complicated," the Boardshould in the exercise of discretion defer thereto andwithhold exercise of jurisdiction herein; and that, in anyevent, since the parties have invoked arbitration they arethe power of the Board to remedy unfair labor practices shall notbe affected by any other means of adjustment or prevention thathas been or may be established by agreement, law, or otherwise1120 "[The Board] cannot,ingivingeffect to arbitrationagreements, neglect [its] function of protecting the rights ofemployees granted by the Act" RaytheonCompany, 140 NLRB883, 886(enforcement denied on other grounds 326 F 2d 471(C.A. 1)) See alsoSmith Cabinet Manufacturing Company, Inc147 NLRB 1506,1508-09" CfC & SIndustries,Inc,158 NLRB454;CloverleafDivisionof Adams Dairy Co.,147NLRB 1410;Smith CabinetManufacturing Company, Inc,147NLRB 1506,Ford MotorCompany,1.31NLltts 146222 It is, rather,suggestive of walking in dual directions, byurging the arbitrator not to proceed with arbitration because ofthe pendency of Board action,while urging the Board not toproceedbecauseofthependency of arbitrationSuchambivalence should not receive encouragement.Cf.LeroyMachine Co ,Inc.,147 NLRB 1431, fn. 2.29Cf Local 457,RubberWorkers(Kentile, Inc),147 NLRB980,981 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDrequired to proceed therewith. What has already been saidanswers much of this contention. It has been noted thatthe only matters tendered for arbitration were the specificindividualgrievances of employees Schliephake andAdams. Fu'ther, it may be doubted whether arbitrationhere would be "less complicated," since, it being thuslimited, it would at best possibly dispose only of those twoindividual grievances-even that being clouded by doubtbecause of the absence of the Scaminsureras a party tothe arbitration-and leave the basic issues unresolved.Such basicissues can,however, and in my view should,now, without further delay, be resolved by the Board inthis single proceeding-a procedure "less complicated,"toborrow Respondent's phrase, than peripatetic andcostly individual grievances and arbitrations.24 Moreover,itwould seem that arbitration cannot be regarded as moreexpeditious in a case where the parties themselves haverepeatedly adjourned and not gone forward with thearbitration,andhave themselves elected to deferarbitration until the outcome of the instant proceeding,which presumably will dispense with the necessity for anyarbitration.This is not to derogate from the "hospitalacceptance"25 which the Board accords to the arbitrationprocess in pursuance of the public policy favoring labor-managementarbitration in appropriate situations, such aswhere an arbitration determination not inconsistent withthe policies of the Act, involving parties who have agreedto be bound thereby, has actually been made, after a fairlyconducted arbitrationhearing free from significantproceduraltaint;26or where there is involved a merequestion of contract interpretation, singularly susceptibleto resolution through the arbitration process unequivocallyselected by the parties.27 Here, however, no arbitrationdetermination or hearing has occurred, and there isinvolved no such question of contract interpretation, letalone a question of contract interpretation singularlyappropriate for arbitration .211 Rather, there is involved thepublic legal question-under facts for practical purposesundisputed-as to whether certain conduct of Respondentconstitutes unfair labor practices in violation of the Act.29Especially because of the legislatively assigned publicresponsibilities resting upon the Board for enforcement ofthe Act, the question of whether Respondent l.:s engagedinunfair labor practices in violation of the Act is aquestion not only more appropriately, but one which isrequired to be, determined by the Board rather than aprivate arbitrator 30 At any rate, it would be on anomaly toconclude that the Board lacks power to decide such a caseor that it must surrender or defer its jurisdiction therein toa private arbitrator, even if-as is not the situationhere-thepartieshaveclearlyandunequivocallystipulated to go forward with an arbitration hearinginvolving the same issue as is before the Board.For all of these reasons, I find and conclude that thegrievance-arbitrationprovisionsofthecollectiveagreement and the parties' described actions, under thecircumstances of this case, do not constitute a mandatorybar nor furnish persuasive discretionary basis for rejectionorwithholding of jurisdiction, to the maintenance anddisposition of the instant proceeding. Respondent's motionat the conclusion of the case, upon which decision wasreserved, to dismiss the complaint upon that ground 31 ISaccordingly denied.31Upon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAW1.The Scam Instrument Corporation, Respondentherein, is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Local 1031, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.Assertion of jurisdiction herein is proper.4.Allproductionandmaintenanceemployeesemployed by Respondent at its Skokie, Illinois, plant,excluding guards, outside truckdrivers, engineering andlaboratory employees, office clerical and sales employees,employeescurrentlyrepresentedbyotherlabororganizations, and foremen, executives and all othersupervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.5.By its actions, as described above in section II, onFebruary 23, 1965, in unilaterally placing into effect, andagain on June 3, 1965, unilaterally reinstating, a modifyingrider to its employees' group insurance policy supplied byRespondent pursuant to its subsisting and prior collectiveagreements with the Union, Respondent changed existingterms and conditions of employment of its said unitemployees." CfCloverleafDivisionofAdams Dairy Co, 147 NLRB 1410,1415-16 In this connection, Respondent's apparent failure totake any action on the Jeffrey and Jorgensen grievences, or toagree to their consolidation for arbitration as suggested by unioncounsel on December 24 (Resp Exh 1-1), may be of interest25International Harvester Co ,138 NLRB 923, 927, enfdsubnom RamseyvN L R B ,327 F 2d 784 (C A 7), cert denied 377US 1003iM1CfSpielbergManufacturing Company,112 NLRB 1080,PrecisionFittings, Inc, 141 NLRB 1034z9CfMontgomery Ward & Co , Incorporated,137 NLRB 418,423,Hercules Motor Corporation,136 NLRB 1648, 1652 That theBoard may properly exercise jurisdiction to remedy unfair laborpractice even where a question of contract interpretation exists,seeDoyle Smith v Evening NewsAssociation, 371 U S 195,1972"CfC & S Industries, Inc,158 NLRB 454,Smith CabinetManufacturing Company, Inc,147 NLRB 1506. 1509,RaytheonCompany,140 NLRB 883, 885 (enforcement denied on othergrounds 326 F 2d 471 (C A1)),Monsanto Chemical Company,130NLRB 10972"Cf CloverleafDivisionofAdams DairyCa,147 NLRB 1410,Smith Cabinet Mfg Co , supra"" Ithas been stated of Board proceedings that "Thecontroversy is not to vindicate a private right, but to give effect tothe public policy as defined by Congress,vizthe prevention ofunfair labor practices which, by causing and increasing industrialstrife,obstructthefreeflowof interstatecommerceAmalgamated Utility Workers v Edison Co,309 U S 261, 266,267, 268" N L R B v GeneralMototorsCorporation,116 F 2d306, 312 (C A 7). See also C& S Industries, Inc ,158 NLRB 454,Cloverleaf Div of Adams Dairy Co , supra,fn 29" Raised by way of affirmative defense interposed throughamendment of Respondent's answer at the conclusion of thehearing12Act, Sec 10(a), quoted at fn 19, C& S Industries, Inc ,158NLRB 454Cloverleaf Dtv of Adams Dairy Co ,147 NLRB 1410,Smith Cabinet Mfg Co,147 NLRB 1506 The fact that anarbitrator has been appointed, without more, does not alter thisresult, nor would even clear express agreement and manifesteddetermination-not present here-of the parties to proceed witharbitration since parties cannot by their private agreement ousttheBoard of its power and duty to carry out its publicresponsibilities"[T]he jurisdictionoftheBoard,onceestablished in all other respects, is not to be affected by anagreement entered into by private parties" NLRB vGeneral Motors Corp, 116 F 2d 306, 312 (C A 7) THE SCAM INSTRUMENT CORPORATION2916.Respondent's February 23 and June 3, 1965, actionsasset forth in Conclusion"5," supra,constitutingmodifications of its subsisting collective agreement withthe Union dated September 1, 1964, were each taken byRespondent without compliance with and in violation ofthe requirements of Section 8(d) of the Act.7.By its acts and each of them as set forth inConclusions "5" and"6," supra,Respondent failed andrefused, and continues to fail and refuse, to bargaincollectivelywith the Union as the duly designatedexclusivecollective-bargainingrepresentativeofRespondent's said unit employees, thereby engaging inunfair labor practices in violation of Section 8(a)(5) of theAct.8.By its acts and each of them as set forth inConclusions "5" and"6," supra,Respondent interferedwith, restrained, and coerced, and is interfering with,restraining, and coercing, its employees in the exercise ofrights guaranteed to them in Section 7 of the Act, therebyengaging in unfair labor practices in violation of Section8(a)(1) of the Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.10.Respondent's separate defense is insufficient andshould be dismissed.THE REMEDYHaving found that Respondent has engaged in and iscontinuing to engage in unfair labor practices, I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act. I shall recommend that Respondentcease and desist from unilaterally modifying existingterms or conditions of employment of itsunitemployeeswithout prior notification and reasonable opportunity tothe unit employees' Union to bargain thereon; and ceaseand desist from modifying its subsisting collectiveagreement without complying with the requirements ofSection 8(d) of the Act. I shall further recommend thatRespondentbe required to withdraw or remove,retroactively to June 3, 1965, the modifying rider which onJune 3, 1965, it unilaterally reinstated affectingitsunitemployees' groupinsurancepolicy; and, further, thatRespondent be required to make whole its employees forany losses, diminutions, or underpayments of insurancebenefitssufferedby said employees by reason ofRespondent'sactioninimposingthatrideronFebruary 23, 1965, as well as by its actionin reinstatingthat rider on June 3, 1965 (after having withdrawn orremoved it on May 23, 1965, retroactively to February 23,1965), by payment to its employees of the differencesbetween moneys received by them under said rider andmoneys which they would have received under said groupinsurance policy in the absence of said rider, plusinterest33thereon from the date when such paymentswould normally have been made to the date of payment inaccordance with the terms of the Recommended Orderherein.Respondent should also be required to makeavailable its books and records, as well asin turn torequire or request its group insurer to make available toRespondentas itspolicyholder said insurer's books andrecords, for the purpose of these computations.I shall also recommend that Respondent be required topost an appropriate notice.33Cf Isis Plumbing & Heating Co, 138 NLRB 716Upon theforegoing findings and conclusions and uponthe entirerecord,and pursuant to Section10(c) of the Act,Imake the following:RECOMMENDED ORDERThe Scam Instrument Corporation, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Unilaterally and without prior notice and reasonableopportunity to bargain, to Local 1031, InternationalBrotherhood of Electrical Workers, AFL-CIO, as the dulydesignated exclusive collective-bargaining representativeof a unit of Respondent's employees appropriate for thatpurpose, changingexistingterms and conditions ofemployment of said employees or modifying the subsistingcollective agreement between Respondent and said Union.(b)Modifying its subsisting collective agreement withsaid Union without compliance with the requirements ofSection 8(d) of the Act.(c)Failing or refusing to notify and bargain with saidUnion prior to making or purporting to make anymodification of or change in any subsisting collectiveagreement with said Union, or in the terms and conditionsof employment of said unit employees.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Forthwith withdraw and remove, retroactively toJune 3, 1965, the modifying rider which Respondent onJune 3, 1965, unilaterally placed in effect affectingits unitemployees' group insurance policy.(b)Make whole each of its employees for any losses,diminutions, or underpayments of insurance benefitssuffered by said employees by reason of Respondent'simposition of said rider on February 23, 1965, as well as byRespondent's reinstatement of said rider on June 3, 1965(after having withdrawn or removed it on May 23, 1965,retroactively to February 23, 1965), by payment to saidemployees of sums of money equal to the differencesbetween what they received under said rider and whatthey would have received under said group insurancepolicy in the absence of said rider, plus interest thereonfrom the date when such payments would normally havebeen made to the date of payment in accordance with theterms of this Recommended Order.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allbooks, reports, files, correspondence, and all other recordsnecessary to analyze and compute the amounts due underthe terms of this Decision; and also, require or request itsgroup insurer to make available to Respondent as itspolicyholdersaidinsurer'sbooks,reports,files,correspondence, and all other records necessary toanalyze and compute the amounts due under the terms ofthis Decision, the foregoing likewise to be made availableby Respondent to the Board or its agents for examinationand copying.(d)Upon request, bargain collectively with Local 1031,InternationalBrotherhoodofElectricalWorkers,AFL-CIO,astheexclusivecollective-bargainingrepresentative of Respondent's employees in the unitfound appropriate with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, and embody in a signed agreement anyunderstanding reached.295-269 0-69-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Post at its plant in Skokie, Illinois, copies of theattached notice marked "Appendix B."34 Copies of saidnotice, to be furnished by the Regional Director forRegion 13, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply therewith.35IFURTHER RECOMMEND that Respondent's separatedefense in its answer as amended at the conclusion of thehearing be, and the same is hereby, dismissed.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 881,United States Courthouse and Federal Office Building,219 South Dearborn Street, Chicago, Illinois 60604,Telephone 828-7597.A. S. Hubbs, an Individual, d/b/a A. S. HubbsContractingandPeter George Pochatko.Case 31-CA-306.is In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "1' In the event that this Recommended Order is adopted by theBoard,thisprovision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIX BNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify ouremployees that:WE HAVE taken steps to withdraw, cancel, andremove, retroactively to June 3, 1965, the rider to yourgroup insurance policy which on June 3, 1965, wereinstated into effect.All payments of insurancebenefits made to employees under that rider, as wellas all payments made under the rider of February 23,1965, will be recomputed so that all employees will bepaid the differences between benefit paymentsreceived by them under the rider and the benefitpayments they would have received if the rider hadnot been in effect, plus interest.WE WILL NOT without prior notice to, and givingreasonable opportunity to bargain by, your Union,Local 1031, International Brotherhood of ElectricalWorkers,AFL-CIO, change your terms andconditions of employment, such as the insurancebenefits under your group insurance policy.WE WILL NOT modify or attempt to modify ourcollective agreement with you, without giving advancenotice to your Union, offering to bargain, and in otherrespectscomplyingwith the requirements ofSection 8(d) of the National Labor Relations Act, asamended.THE SCAM INSTRUMENTCORPORATION(Employer)DatedBy(Representative)(Title)March 8,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH, AND MEMBERSFANNING AND BROWNOn November 17, 1966 , Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions tothe Decision and a supporting memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptionsandmemorandum, and the entire record in this case, andhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with thefollowing modification:We agree with the General Counsel that the TrialExaminer'sRecommended Order provided aninadequate remedy by limiting Pochatko's backpayperiod to November 29, 1965, the last day for whichhis services had already been specifically requestedby Respondent. It is undisputed that betweenAugust 2 and November 22, 1965, Respondentrepeatedlyrequested theUnion to dispatchPochatko when a driver was needed, and that suchspecific requests were a result of its evaluation ofthe quality of his work. As nothing intervened tosuggest a change in this respect, we find that but forhisconcerted activity and resulting discharge,Respondentwould have continued to requestPochatkobyname for similar work afterNovember 29. Accordingly, in order adequately to163 NLRB No. 42